Order entered June 21, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00721-CV

                              IN RE KARRAZ DANSBY, Relator

                   Original Proceeding from the 160th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-07364

                                            ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by July 5, 2019.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE